Citation Nr: 0839588	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for numbness of the right armpit.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a right knee 
disability, to include numbness and pain.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted a claim involving service 
connection for a number of disabilities and disorders.  She 
has contended that these conditions began in or were caused 
by her military service.  Also before the VA is the veteran's 
request to reopen her claim involving a purported disability 
of the right armpit manifested by numbness.

A review of the claims folder shows that the veteran's 
service medical treatment records are not of record.  The 
claims folder shows that the RO has attempted to obtain these 
records from the National Personnel Records Center (NPRC).  
While the veteran's service personnel records have been 
forwarded to the RO, the medical treatment records have not 
been located.  

Upon further review of the claims folder, the record 
indicates that when the veteran enlisted in the US Army, her 
name was Debbie Jean Bronner.  During the course of her 
enlistment, she married a fellow soldier - Donald Sykes.  The 
record indicates that when the RO has requested the records 
for the veteran, they have only used the veteran's married 
name in the request and not her maiden name.  It may well be 
that her medical treatment records are located in a folder 
with the name of Bronner on the cover.  If this is not the 
case, it may well also be that some or all of the veteran's 
medical records are located with her husband's records.  
Because a search of the records have not included looking for 
the veteran's records under the last name of Bronner or her 
husband, the Board believes that one more search should 
commence to ensure that government has done everything in its 
power to locate those records.  Hence, the claim will be 
remanded so that such a search may commence.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a "heightened duty" to assist the 
veteran in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2008).  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board believes that the heightened 
duty to assist along with the duty to obtain a medical exam 
requires, in this particular case, the conducting a thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment.  Thus, 
medical examinations should be accomplished so that the Board 
with a basis to either agree or refute the veteran's various 
assertions.  Moreover, said examination results will provide 
the VA with a more complete picture of the veteran's claimed 
disorders and disabilities.  As such, the claim is remanded.  

With respect to the veteran's right armpit condition, it is 
the Board's opinion that the RO has not properly informed the 
veteran of what she must submit in order to reopen her claim.  
Moreover, the RO has not told the veteran how she can prevail 
on his claim based on new and material evidence.  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that 
VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that new and material evidence is required.  The 
Court noted that the terms new and material have specific, 
technical meanings that are not commonly known to VA 
claimants, suggesting that VA should define these terms in 
its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  Hence, the issues involving the right 
armpit should be remanded so that the AMC/RO may provide 
adequate notice to the veteran as defined by the holding in 
Kent.

With respect to the claim involving a psychiatric disorder, 
to include PTSD, the veteran contends that while she was in 
service, she was involved in numerous sexual assaults on her 
persons.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).  If 
PTSD is based on in-service personal assault, evidence from 
sources other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2008).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).  In this case, 
however, the RO has never complied with the above described 
requirements in section 3.304(f)(3), and thus, the case must 
be remanded to the RO/AMC for such development.  Therefore, 
the claim will be remanded so that additional information 
concerning the alleged assault may be obtained from the 
veteran and so that the information obtained by the veteran 
can be forwarded to the proper Department of Defense agency 
for possible verification of the veteran's story.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The appellant and her representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2008), to include the notice specified 
by in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
notice that she should submit any 
pertinent evidence in her possession.

2.  The RO/AMC is hereby put on notice 
that the veteran served as an enlisted 
person in the US Army under two different 
names - Debbie Jean Bronner and Debbie 
Jean Sykes.  Her husband, Donald Sykes, 
was also in the US Army and served at the 
same duty stations as the veteran.  As 
such, her official medical treatment 
records may be located in many different 
locations and that any requests made 
should reference the veteran's social 
security number, both of her names, her 
husband's name, and her branch of 
service.  

The RO/AMC should attempt to obtain the 
veteran's medical treatment records.  Any 
copies obtained should be included in the 
claims folder for future review.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO/AMC should 
inform the veteran that VA will proceed 
to decide her appeal without these 
records unless she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  The RO/AMC should request the veteran 
to identify all health care providers who 
may have medical records pertinent to her 
service connection claims.  The RO/AMC 
should then obtain records of treatment 
from all identified sources.  If the 
RO/AMC is notified that any of these 
records have since been "retired", 
efforts should be made to obtain any and 
all "retired" records from whatever 
storage facility they may be located 
thereat.

Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 
C.F.R. § 3.159 (2008).

4.  The RO/AMC should request that the 
veteran provide a comprehensive written 
statement concerning her reported 
assault.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and she must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements so that the veteran can use 
those documents to refresh her memories 
and also add any additional information 
that she may have forgotten in those 
documents.  She should be informed that, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  She should be further advised 
that a failure to respond may result in 
an adverse action against her claim.  The 
RO/AMC should note in the record the 
responses provided by the veteran.

5.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
her duties, and any event she comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any obtained evidence should be included 
in the claims folder for future review.

6.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

7.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined her, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined is/are established by the 
record.  The examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
the appellant was exposed to a stressor 
or stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

8.  The RO/AMC should schedule the 
veteran for a VA general medical 
examination in order to determine whether 
the veteran now suffers from the 
remaining disabilities and disorders that 
are the subject of this appeal.  The 
examination must be accomplished by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, 
who has not previously treated the 
veteran.  The complete claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner must indicate that he or she 
has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any or all of the 
disabilities that are the subject of this 
appeal, and the etiology of the claimed 
disorders.  The examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

9.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and her representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




